Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 begins: “The method according to claim 30…” Thus, the claim is dependent of itself and therefore inherently indefinite. For purposes of compact prosecution, Claim 30 will be examined as if it began: “The method according to claim 27…,” as that makes logical sense in the context of the current claim set of the present application and would not be inherently indefinite.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-19, 21-22, 25, 27-29, and 32-35 rejected under 35 U.S.C. 103 as being unpatentable over Abargues et al. (United States Patent Publication No. US 2005/0250041 A1), hereinafter Abargues, and further in view of Chen et al. (United States Patent Publication No. US 2017/0075216 A1; publication date: 16 March 2017), hereinafter Chen.
6.	Regarding Claims 17-19, 21-23, and 25, Abargues teaches (Fig. 1; Paragraphs [0006-00028]) forming a photoresist composition layer over a substrate. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) selectively exposing the photoresist layer to actinic radiation to form a latent pattern. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) forming a pattern. Abargues teaches (Paragraphs [0006-00028]) a conjugated resist additive. Abargues teaches (Paragraphs [0006-00028]) a polymer resin. Abargues teaches (Paragraphs [0006-00028]) the conjugated resist additive is one or more selected from the group consisting of a polyacetylene, a polythiophene, a polyphenylenevinylene, a polyfluorene, a polypryrrole, a polyphenylene, and a polyaniline. Abargues teaches (Paragraphs [0006-00028]) the polythiophene, polyphenylenevinylene, polyfluorene, polypryrrole, polyphenylene, and polyaniline are substituted with one or more substituents selected from the group consisting of an alkyl group, an ether group, an ester group, an alkene group, an aromatic group, an anthracene group, an alcohol group, an amine group, a carboxylic acid group, and an amide group. Abargues teaches (Paragraph [0041]) heating the photoresist layer after selectively exposing the photoresist layer to actinic radiation to form a latent pattern and before developing the latent pattern. Abargues teaches (Paragraphs [0006-00028]) the conjugated resist additive has a band gap of 0.3 eV to 4 eV. Abargues teaches (Paragraphs [0006-00028]) the photoresist composition further comprising one or more solvents.
7.	Regarding Claims 27-29, Abargues teaches (Fig. 1; Paragraphs [0006-00028]) forming a photoresist composition layer over a substrate. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) selectively exposing the photoresist layer to actinic radiation to form a latent pattern. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern. Abargues teaches (Paragraphs [0006-00028]) the photoresist composition comprises a polymer resin having a conjugated moiety. Abargues teaches (Paragraphs [0006-00028]) the conjugated moiety is one or more selected from the group consisting of a polyacetylene, a polythiophene, a polyphenylenevinylene, a polyfluorene, a polypryrrole, a polyphenylene, and a polyaniline. Abargues teaches (Paragraphs [0006-00028]) the polythiophene, polyphenylenevinylene, polyfluorene, polypryrrole, polyphenylene, and polyaniline are substituted with one or more substituents selected from the group consisting of an alkyl group, an ether group, an ester group, an alkene group, an aromatic group, an anthracene group, an alcohol group, an amine group, a carboxylic acid group, and an amide group.
8.	Regarding Claims 32-35, Abargues teaches (Fig. 1; Paragraphs [0006-00028]) forming a photoresist composition layer over a substrate. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) selectively exposing the photoresist layer to actinic radiation to form a latent pattern. Abargues teaches (Fig. 1; Paragraphs [0006-00028]) developing the latent pattern by applying a developer to the selectively exposed photoresist layer to form a pattern. Abargues teaches (Paragraphs [0006-00028]) the photoresist composition comprising a polymer resin having a first conjugated moiety. Abargues teaches (Paragraphs [0006-00028]) the first conjugated moieties is one or more selected from the group consisting of a polyacetylene, a polythiophene, a polyphenylenevinylene, a polyfluorene, a polypryrrole, a polyphenylene, and a polyaniline. Abargues teaches (Paragraph [0041]) heating the photoresist layer after selectively exposing the photoresist layer to actinic radiation to form a latent pattern and before developing the latent pattern. Abargues teaches (Paragraphs [0006-00028]) the polythiophene, polyphenylenevinylene, polyfluorene, polypryrrole, polyphenylene, and polyaniline are substituted with one or more substituents selected from the group consisting of an alkyl group, an ether group, an ester group, an alkene group, an aromatic group, an anthracene group, an alcohol group, an amine group, a carboxylic acid group, and an amide group.
9.	However, Abargues fails to explicitly teach the photoresist composition comprising a photoactive compound. Furthermore, Abargues fails to explicitly teach the actinic radiation is extreme ultraviolet radiation. Furthermore, Abargues fails to explicitly teach the conjugated resist additive has a weight average molecular weight of 50 to 1,000,000. Furthermore, Abargues fails to explicitly teach the conjugated resist additive includes a conjugated moiety attached to a photoacid generator, a photo-decomposable base, or a photobase generator. Furthermore, Abargues fails to explicitly teach the second conjugated moieties are one or more selected from the group consisting of a polyacetylene, a polythiophene, a polyphenylenevinylene, a polyfluorene, a polypryrrole, a polyphenylene, and a polyaniline.
10.	Chen teaches (Paragraphs [0039-0074]) a photoactive compound. Chen teaches (Paragraphs [0013-0023]) the actinic radiation is extreme ultraviolet radiation. Chen teaches (Paragraphs [0039-0074]) the conjugated resist additive has a weight average molecular weight of at least 50. Chen teaches (Paragraphs [0039-0074]) the conjugated resist additive includes a conjugated moiety attached to a photoacid generator. Chen teaches (Paragraphs [0039-0074]) the second conjugated moieties are one or more selected from the group consisting of a polyacetylene, a polythiophene, a polyphenylenevinylene, a polyfluorene, a polypryrrole, a polyphenylene, and a polyaniline. Chen teaches (Paragraphs [0013-0014]) the photoacid generator bonded to a conjugated moiety therein disclosed is excited by extreme ultraviolet radiation thereby resulting in acid release useful for photolithography has more control of the electron transfer during excitation, as well as limiting the distance in which the electron has to transfer.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abargues to incorporate the teachings of Chen wherein the photoresist composition comprising a photoactive compound; the actinic radiation is extreme ultraviolet radiation; the conjugated resist additive has a weight average molecular weight of at least 50; the conjugated resist additive includes a conjugated moiety attached to a photoacid generator, a photo-decomposable base, or a photobase generator; and the second conjugated moieties are one or more selected from the group consisting of a polyacetylene, a polythiophene, a polyphenylenevinylene, a polyfluorene, a polypryrrole, a polyphenylene, and a polyaniline. Doing so would result in more control of the electron transfer during excitation of the acid generator, as well as limiting the distance in which the electron has to transfer, as recognized by Chen.

12.	Claims 26, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Abargues et al. (United States Patent Publication No. US 2005/0250041 A1), hereinafter Abargues, and further in view of Chen et al. (United States Patent Publication No. US 2017/0075216 A1; publication date: 16 March 2017), hereinafter Chen, and further in view of Takahashi et al. (United States Patent Publication No. US 2004/0005513 A1), hereinafter Takahashi.
13.	Regarding Claims 26 and 36, Abargues in further view of Chen teaches all limitations of Claims 17 and 32 of the present application. Furthermore, Chen teaches (Paragraphs [0039-0074]) the photoacid generator bonded to the conjugated resist additive. However, Abargues in further view of Chen fails to explicitly teach the polymer resin of Claim 26 of the present application. Furthermore, while Chen teaches (Paragraphs [0039-0074]) the photoactive compound is a photoacid generator, Abargues in further view of Chen fails to explicitly teach the polymer resin includes an acid leaving group.
14.	Takahashi teaches (Paragraphs [0147-0207]) the polymer resin of Claim 26 of the present application. Takahashi teaches (Paragraphs [0147-0207]) the polymer resin includes an acid leaving group. Takahashi teaches (Paragraphs [0147-0207]) the polymer resins therein disclosed increase the solubility in a developer under action of an acid.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abargues in further view of Chen to incorporate the teachings of Takahashi wherein the polymer resin has the structure of Claim 26 of the present application and includes an acid leaving group. Doing so would result in increased solubility in a developer under action of an acid, as recognized by Takahashi.

16.	Regarding Claim 30, Abargues in further view of Chen teaches all limitations of Claim 27 of the present application. However, Abargues in further view of Chen fails to explicitly teach the polymer resin of Claim 26 of the present application. Furthermore, while Chen teaches (Paragraphs [0039-0074]) the photoactive compound is a photoacid generator, Abargues in further view of Chen fails to explicitly teach the polymer resin includes an acid leaving group.
17.	Takahashi teaches (Paragraphs [0147-0207]) the non-conjugated polymer resin component of Claim 30 of the present application. Takahashi teaches (Paragraphs [0068-0086]) a conjugated moiety bonded to a non-conjugated polymer resin. Takahashi teaches (Paragraph [0007]) the resist composition therein disclosed produce a good pattern profile and good isolation performance in the fine processing of a semiconductor device using actinic rays or radiation, particularly EUV light.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abargues in further view of Chen to incorporate the teachings of Takahashi wherein a conjugated moiety bonded to a non-conjugated polymer resin. Doing so would result in a good pattern profile and good isolation performance in the fine processing of a semiconductor device, as recognized by Takahashi.

19.	Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Abargues et al. (United States Patent Publication No. US 2005/0250041 A1), hereinafter Abargues, and further in view of Chen et al. (United States Patent Publication No. US 2017/0075216 A1; publication date: 16 March 2017), hereinafter Chen, and further in view of Sarma et al. (United States Patent Publication No. US 2015/0234272 A1), hereinafter Sarma.
20.	Regarding Claims 24 and 31, Abargues in further view of Chen teaches all limitations of Claims 17 and 27 of the present application. However, Abargues in further view of Chen fails to explicitly teach the photoresist composition further comprising metal oxide nanoparticles and one or more organic ligands.
21.	Sarma teaches (Paragraphs [0061-0116]) the photoresist composition further comprising metal oxide nanoparticles and one or more organic ligands. Sarma teaches (Paragraphs [0061-0116]) the photoresist composition therein disclosed exhibit improved resolution, line edge roughness, and sensitivity.
22.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abargues in further view of Chen to incorporate the teachings of Sarma wherein the photoresist composition further comprising metal oxide nanoparticles and one or more organic ligands. Doing so would result in improved resolution, line edge roughness, and sensitivity, as recognized by Sarma.

Allowable Subject Matter
23.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	Examiner notes that for purposes of clarity, it would be helpful to incorporate the definition of an acid leaving group from the specification (Paragraph [0039]), that is “an acid leaving group is attached to alcohol group substituent or a carboxylic acid group substituent,” into the claim.
Conclusion
25.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737					/DUANE SMITH/                                                                                                                     Supervisory Patent Examiner, Art Unit 1737